Citation Nr: 0732688	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Fred J. Fleming, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from August 1956 to November 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   


FINDINGS OF FACT

A chronic low back disorder was not present until many years 
after service and there is no competent evidence that the 
veteran's current low back disorder is related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2002 and March 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claim.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The veteran contends that he sustained an injury to his back 
in service, and he reports that he has had ongoing symptoms 
of a back disorder since then.  The veteran also presented a 
lay statement from his sister which is to the effect that she 
had known him since birth and his back problems started in 
service, and he had been complaining of them for the last 42 
years.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical treatment records do not 
reference an actual back injury in service, but do note that 
he complained of back pain on several occasions.  His back 
disability was given different diagnoses on different 
occasions, including a back strain, a muscle strain, and a 
psychogenic musculoskeletal reaction.  Examination upon 
separation from service was negative for complaints and 
findings related to the back.  

On VA examinations in July 1962 and April 1963, the diagnoses 
included chronic postural strain, congenital.  Similarly, an 
examination in June 1963 noted muscle fatigue and discomfort 
of the lumbar region of the back secondary to chronic 
postural strain.  

A medical record dated in March 1971 reflects that the 
veteran was under treatment for a shoulder injury, but does 
not contain any mention of back problems.  The earliest post 
service medical records pertaining to treatment for back 
problems are from many years after service and do not contain 
any medical opinion that the current back problems are 
related to service.  Although the treatment record contains a 
history of onset of symptoms during service, that history is 
not enough to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:
Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of a spine examination conducted by the VA in 
August 2004 reflects that the examiner reviewed the claims 
file and noted that the veteran had been seen several times 
in service for complaints of back pain, and that X-rays from 
August 1958 were unremarkable.  The examiner further noted 
that the veteran was sent to a mental health consultation in 
service due to his back, and it was felt that his problems 
were purely functional.  The examiner also noted that there 
were several evaluations in 1961 and 1963 which felt that he 
had a chronic strain, muscle fatigue, and discomfort 
secondary to a congenital defect, with X-rays showing a 
transitional vertebra with defective neural arch which was 
causing scoliosis.  The VA examiner further noted that the 
history was then silent until 1996 at which time there were 
notes from Dr. German that talked about this being the 
veteran's first visit with pain for 30 years with no 
treatment in the intervening period.  The VA examiner 
concluded that in light of the fact that there was no 
documentation of back pain for a 33 year period, he would 
have to say that the veteran's low back pain currently was 
not a result of service.  The examiner noted that X-rays 
revealed only minimal osteoarthritis, and that one would 
expect that if the veteran injured his back seriously enough 
in 1957 to have caused him 47 years of pain, then the X-ray 
findings would have been much more significant.  

The opinions of the veteran and his sister regarding the 
origins of his back pain are no doubt sincere but can not be 
used to establish service connection.  The Court has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
persons, such as the veteran and his sister, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu at 494-5 (1992).  

After considering all of the evidence of record, the Board 
finds that there is no competent evidence that the veteran 
currently has a low back disorder which is related to 
service.  There is no medical opinion that the veteran's 
current low back disorder is related to service.  The only 
medical opinion which is of record weighs against the claim.  
Accordingly, the Board concludes that a low back disorder was 
not incurred in or aggravated by service, and arthritis of 
the spine may not be presumed to have been incurred in 
service.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


